Per Curiam. —
This is a proceeding in mandamus, brought by the relator to compel the defendant, as secretary of state, to certify to the various county auditors of the state that the socialist party ticket, containing the names of the nominees of that party for the various state and congressional offices, is entitled to be *691placed in the third column on the official ballot to he used at the coming election.
The court is unanimously agreed that the application must he denied; hut, owing to. its inability to agree upon the grounds on which the conclusion can be rested, it reserves the right to state these grounds in detail at some future time, the exigencies of the case not permitting the announcement of the decision to be longer delayed.